        Case 1:18-cv-03275-VSB Document 32 Filed 11/20/19 Page 1 of 2
                                                                                      eeplaw.com
                                                                                      80 Pine Street, 38th Floor
                                                                                      New York, New York 10005
                                                                                      T. 212.532.1116 F. 212.532.1176

                                                                                      New Jersey Office
                                                                                      576 Main Street, Suite C
                                                                                      Chatham, New Jersey 07928

                                                                                      JOHN ELEFTERAKIS*
                                                                                      NICHOLAS ELEFTERAKIS
                                                                                      RAYMOND PANEK

                                                                                      OLIVER R. TOBIAS
                                                                                      JEFFREY B. BROMFELD
                                                                                      FAIZAN GHAZNAVI
                                           November 19, 2019                          GABRIEL P. HARVIS
                                                                                      BAREE N. FETT
                                                   11/20/2019                         STEPHEN KAHN
BY ECF                                                                                EVAN M. LA PENNA
Honorable Vernon S. Broderick           The post-discovery conference scheduled for
                                                                                      KRISTEN PERRY – CONIGLIARO
United States District Judge            February 7, 2020 is adjourned to April 3,     AIKA DANAYEVA
                                                                                      ARIANA ELEFTERAKIS
                                        2020 at 10:30 a.m.
Southern District of New York                                                         MICHAEL INDELICATO
                                                                                      MICHAEL MARRON
40 Foley Square                                                                       DOMINICK MINGIONE
                                                                                      JOSEPH PERRY
New York, New York 10007                                                              MARIE LOUISE PRIOLO *
                                                                                      KEYONTE SUTHERLAND
                                                                                      DANIEL SOLINSKY
      Re:     Jacobs, et al. v. City of New York, et al., 18 CV 3275 (VSB)            ANDREW VILLA

                                                                                      *Also Admitted In New Jersey
Your Honor:
       I, along with Gabriel Harvis and Jeffrey Rothman, represent plaintiffs in the
above-referenced action. I write to respectfully request an adjournment of the existing
discovery deadline from January 17, 2020 to March 31, 2020, along with a
corresponding adjournment of the Post-Discovery Conference, to a date and time
convenient to the Court after the close of discovery. Defendants join in this application.
This is the third application for an extension of the discovery deadline.
       The parties respectfully request additional time to complete discovery for several
reasons. The undersigned, along with my partner Gabriel Harvis and defense counsel,
were the attorneys handling the wrongful conviction matter, Hamilton v. City of New
York, 15 CV 4574 (CBA) (SJB), pending in the Eastern District of New York. The
Hamilton trial was scheduled to commence on November 12, 2019, and counsel for the
parties in this matter had been preparing for the trial - which was expected to continue
for approximately three weeks - until recently when a settlement agreement was
reached. In light of the extensive trial preparation, the parties were not able to complete
the voluminous document discovery in this case necessary to begin depositions. To
date, thousands of documents have been produced and the parties are working
diligently and cooperatively to complete document production and review so that
depositions may begin apace. We believe that given the additional requested time, the
parties would be in a position to complete all discovery by March 31st.
        Case 1:18-cv-03275-VSB Document 32 Filed 11/20/19 Page 2 of 2
Hon. Vernon S. Broderick
Nov. 19, 2019
      Accordingly, the parties respectfully request that the discovery deadline be
adjourned to March 31, 2020. Thank you for your consideration of this request.


                                     Respectfully submitted,


                                     Baree N. Fett


cc:   All Counsel




                                        2
